Exhibit 10.1

THIRD AMENDMENT TO EQUITY RESIDENTIAL
1993 SHARE OPTION AND SHARE AWARD PLAN

THIS THIRD AMENDMENT (the “Third Amendment”) to EQUITY RESIDENTIAL 1993 SHARE
OPTION AND SHARE AWARD PLAN is executed as of the 15th day of March, 2007.

RECITALS

WHEREAS, the Board of Trustees of Equity Residential (the “Company”) adopted the
1993 Share Option and Share Award Plan on May 21, 1993.

WHEREAS, the Company amended and restated the 1993 Share Option and Share Award
Plan effective as of February 21, 2002 (as amended and restated, the “Plan”).

WHEREAS, the Company entered into a First Amendment to the Plan dated as of June
10, 2003 and the Second Amendment to the Plan dated as of October 1, 2006.

WHEREAS, the Company desires to further amend the Plan pursuant to this Third
Amendment to change the retirement age for non-employee Trustees from 70 to 72.

NOW THEREFORE, the Plan is further amended as follows:

1.             Share Awards.   Section 5 (a) (iii) (C) is hereby deleted in its
entirety and the following section is substituted therefor:

(C)           with respect to a Grantee who is a member of the Board (excluding
employee trustees) in connection with his or her retirement at or after age 72,
the Board’s decision not to renominate him or her for re-election to the Board
at any shareholders’ meeting at which Trustees are elected, or the failure to be
re-elected to the Board at any such shareholders’ meeting, or the Trustee’s
resignation from the Board by reason of either:  (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability.

2.             Share Options.    Section 6 (e) (iii) is hereby deleted in its
entirety and the following is substituted therefor:

(iii)          with respect to a Grantee who is a member of the Board (excluding
employee trustees) in connection with his or her retirement at or after age 72, 
the Board’s decision not to renominate him or her for re-election to the Board
at any shareholders’ meeting at which Trustees are elected, or the failure to be
re-elected to the Board at any such shareholders’ meeting, or the Trustee’s
resignation from the Board by reason of either:  (i) a material change in the
Trustee’s employment or job responsibilities; or (ii) the Trustee’s disability,
in which case it shall be exercisable until its Expiration Date.

3.             Plan In Full Force And Effect.  After giving effect to this Third
Amendment, the Plan remains in full force and effect.

IN WITNESS WHEREOF, this Third Amendment has been executed as of the date first
written above.

 

EQUITY RESIDENTIAL

 

 

 

 

 

 

 

 

By:

/s/ Bruce C. Strohm

 

 

Bruce C. Strohm

 

 

Executive Vice President and General Counsel

 

 


--------------------------------------------------------------------------------